  Case 17-20934      Doc 200      Filed 02/05/19 Entered 02/05/19 16:59:09   Desc Main
                                   Document     Page 1 of 3


Bradley T. Hunsicker (Wyo. Bar 7-4579)
Markus Williams & Young LLC
106 East Lincolnway, Suite 300
Cheyenne, WY 82001
Telephone: 307-778-8178
bhunsicker@markuswilliams.com

Jeffrey M. Eilender (pro hac vice)
Bradley J. Nash (pro hac vice)
Joshua D. Wurtzel (pro hac vice)
SCHLAM STONE & DOLAN LLP
26 Broadway
New York, NY 10004
Telephone: (212) 344-5400
Facsimile: (212) 344-7677
jeilender@schlamstone.com
bnash@schlamstone.com
jwurtzel@schlamstone.com
Attorneys for Creditors CWT Canada II Limited Partnership
and Resource Recovery Corporation

                       UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF WYOMING

 In Re:                                              Case No. 17-20934
                                                     Chapter 11
 DENNIS MEYER DANZIK,
 xxx-xx-1786

 Debtor.



                NOTICE OF DETERMINATION BY NEW YORK COURT

          Creditors CWT Canada II Limited Partnership (“CWT Canada”) and Resource

Recovery Corporation (“RRC”) (the “CWT Parties”) submit this Notice of Determination

by New York Court (the “Notice”) and state as follows:

          1.    On October 24, 2018, the CWT Parties filed their Motion to Dismiss. [Doc.

180.]



{Z0256521/1 }                                    1
  Case 17-20934      Doc 200    Filed 02/05/19 Entered 02/05/19 16:59:09       Desc Main
                                 Document     Page 2 of 3


          2.    On November 13, 2018, Debtor filed Debtor’s Response to Motion to

Dismiss of the CWT Parties. [Doc. 184.]

          3.    On November 15, 2018, the CWT Parties filed their Reply to Debtor’s

Response to Motion to Dismiss. [Doc. 186.]

          4.    On November 20, 2018, the Court held an evidentiary hearing on the Motion

to Dismiss.

          5.    On December 4, 2018, the Court entered a minute order on the Motion to

Dismiss indicating that the Court took the matter under advisement. [Doc. 197.]

          6.    As a part of the proceedings on the Motion to Dismiss, the Court was advised

that Danzik was presently seeking relief from judgment through a motion to vacate

judgment in New York Court. Accordingly, the CWT Parties understood that the Court

was waiting to rule on the Motion to Dismiss until the New York Court ruled on Danzik’s

motion to vacate judgment.

          7.    On February 4, 2019, the Supreme Court of the State of New York for New

York County entered a ruling on Danzik’s motion to vacate judgment, which is attached as

Exhibit A (the “Decision & Order”).

          8.    The CWT Parties file this Notice to advise the Court that the New York Court

has denied Danzik’s motion to vacate judgment. Decision & Order at 13 (“[T]he RDX

Parties’ motion to vacate the judgment is denied.”).

          9.    Further, the CWT parties request that the Court schedule a status conference

in the main bankruptcy case to address the effect of the New York Court decision on these

proceedings.

{Z0256521/1 }                                 2
  Case 17-20934      Doc 200    Filed 02/05/19 Entered 02/05/19 16:59:09   Desc Main
                                 Document     Page 3 of 3


          10.   WHEREFORE, the CWT Parties hereby respectfully request that the Court

set a status conference to address the New York Court decision.

          Dated: Cheyenne, Wyoming
          February 5, 2019
                                            Respectively submitted,
                                            CWT Canada II Limited Partnership and
                                            Resource Recovery Corporation, Creditors
                                            and Movants

                                            By: /s/ Bradley T. Hunsicker
                                            Bradley T. Hunsicker, #7-4579
                                            MARKUS WILLIAMS & YOUNG LLC
                                            106 East Lincolnway, Suite 300
                                            Cheyenne, WY 82001
                                            Telephone: (307) 778-8178
                                            Facsimile: (307) 638-1975
                                            E-Mail: bhunsicker@markuswilliams.com

                                            Attorneys for Creditors CWT Canada II
                                            Limited Partnership and Resource Recovery
                                            Corporation

                               CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing was served on February 5,
electronically, via the Court’s CM/ECF system upon the following parties who have
entered their appearance in the above-captioned matter.

 Ken McCartney
 The Law Offices of Ken McCartney, P.C.
 P.O. Box 1364
 Cheyenne, WY 82003
 bnkrpcyrep@aol.com
 Attorney for Debtor

                                         /s/ Bradley T. Hunsicker
                                         Bradley T. Hunsicker



{Z0256521/1 }                               3
